             EMPLOYMENT AGREEMENT

 

             THIS EMPLOYMENT AGREEMENT (the "Agreement") made and entered into
effective as of the 2nd day of July 2001, by and between Eye Care Centers of
America, Inc., a Texas Corporation (the "Company"), or its assigns, and Alan E.
Wiley ("Employee");

             WITNESSETH:

             WHEREAS, the Company desires to employ Employee on the terms and
conditions set forth below; and

             WHEREAS, Employee desires to serve in the employment of the Company
on the terms and conditions set forth below;

             NOW, THEREFORE, in consideration of the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:

             1.          Employment.  The Company hereby employs Employee and
Employee hereby accepts such employment, upon the terms and conditions set forth
herein.

             2.          Term.  The term of this Agreement shall commence on the
date hereof (the "Effective Date") and shall terminate on July 1, 2002, subject
to earlier termination and extension as hereinafter provided (the "Term"). 
Thereafter, and subject to Section 8(d), this Agreement may be renewed for
successive one-year terms if the Company gives written notice of its election to
renew this Agreement at least thirty (30) days prior to the end of the then
current period.  In the event of such extension, all of the terms and conditions
of this Agreement shall remain in full force and effect.

             3.          Duties.  During the Term, the Employee shall serve as
President of Managed Vision Care and Chief Financial Officer of the Company. 
The Employee shall report directly to the Chief Executive Officer of the Company
and shall have those duties established by the Chief Executive Officer,
provided, that any such duties should be reasonable consistent with those
typically performed by the Chief Financial Officer.  During the Term, Employee
agrees that he will devote his full business time, attention and energies to the
business of the Company and its subsidiaries and affiliates, if applicable, and
to the performance of his duties hereunder, and shall not engage in any other
business, profession, or occupation for compensation or otherwise.

             4.          Compensation.

                           (a)         Base Compensation.  During the term of
this Agreement, the Company shall pay to Employee a salary at an annual rate of
not less than $275,000 (the "Base Salary").  The Base Salary shall be reviewed
by the Board of Directors of the Company (the "Board") from time to time as the
Board deems appropriate and any possible increase thereof shall be in the sole
discretion of the Compensation Committee of the Board..  In the event of any
increase from time to time, the term "Base Salary" as defined herein shall mean
the initial Base Salary as it may have been increased.  The Base Salary shall be
payable in arrears during the Term in substantially equal installments in
accordance with the Company's payroll practices, which, in any event, shall not
be less frequently than one a month or in such other installments as the parties
may mutually agree.

                           (b)        Bonus. Beginning with calendar year 2001,
Employee shall be eligible to receive, in addition to his Base Salary, a bonus
(the “Bonus”) for services rendered during such year as follows:

             (i)          Except as is provided in Section 4(b)(ii) below, no
Bonus shall be paid with respect to any calendar year unless greater than 90% of
Target EBITDA (as defined below) is exceeded for such year.  The Bonus shall be
50% of Base Salary if Target EBITDA is achieved for such year and shall be 100%
of Base Salary if 137% of Target EBITDA is achieved or exceeded for such year. 
If EBITDA achieved for any calendar year exceeds 90% of Target EBITDA but does
not exceed Target EBITDA, the Bonus shall be such percentage of Base Salary
between 0% and 50%, calculated on a straight line basis, as corresponds to the
relative achievement of Target EBITDA, with 0% corresponding to 90% Target
EBITDA and 50% corresponding to Target EBITDA.  If EBITDA achieved for any
calendar year exceeds Target EBITDA but is equal to or less than 137% Target
EBITDA, the Bonus shall be such percentage of Base Salary between 50% and 100%,
calculated on a straight line basis, as corresponds to the relative achievement
of Target EBITDA, with 50% corresponding to Target EBITDA and 100% corresponding
to 137% of Target EBITDA.

             (ii)         “EBITDA” shall mean earnings after the reduction for
the Bonus and all other bonuses payable to all other employees of the Company or
its subsidiaries and before reduction for the following items (without
duplication): (A) interest (including but not limited to acquisition interest
and interest from the credit facility used on an ongoing basis by the Company
for working capital and expansion), (B) income tax, (C) depreciation, (D)
amortization, and (E) non-recurring, extraordinary items as defined under
generally accepted accounting principles.  “Target EBITDA” shall be established
annually by the Board or, at the discretion of the Board, by the Compensation
Committee and shall be set forth in the management plan approved annually by the
Board after consultation with management.

                          (iii)        Each Bonus, if any, shall be paid 30 days
following the rendering of audited financial statements for the relevant fiscal
year (with respect to each such preceding fiscal year, the “Payment Date”),
subject to Executive’s continued employment with the Company on the Payment Date
except to the extent otherwise provided in Section 8.

             (iv)       Notwithstanding anything to the contrary set forth
herein, Employee's Bonus for the fiscal year 2001, provided that the Employee's
employment with the Company has not otherwise been terminated prior to the
Payment Date for the fiscal year 2001, shall equal at least (i) 50% of the Base
Salary payable to the Employee during fiscal year 2001 after the Effective Date,
multiplied by (ii) a fraction, the numerator of which is the number of days
during the fiscal year 2001 during which the Employee was employed with the
Company under the terms hereof after the Effective Date, and the denominator of
which is 365.

                           (c)         Reimbursement of Expenses; Automobile. 
The Company shall reimburse Employee, in accordance with the Company's policy in
effect from time to time, for all reasonable travel, entertainment and other
business expenses incurred by Employee in the performance of his duties and
responsibilities hereunder.  Employee will receive an automobile allowance of
$600 per month and will be reimbursed for his reasonable automobile insurance
costs in accordance with the Company's automobile allowance policy.

                           (d)        Stock Option Plan.  Employee shall be
eligible to participate in any equity incentive plan adopted by the Company in
which the Employee is otherwise entitled to participate, and the Company shall
grant the Employee options thereunder to purchase at least 32,500 additional
shares of the Company's Common Stock (in addition to any options granted or
shares held by the Employee as of the date hereof) governed solely by the terms
of such plan, as it may be in effect from time to time, and the terms of the
Stock Option Agreement evidencing the grant of such options.

                           (e)         Net Payments.  The amount of any gross
payments provided for in this Agreement shall be paid net of any applicable
withholding required under federal, state or local law.

             5.          Benefits.  Employee shall be entitled to receive the
benefits made available or applicable from time to time to the employees of the
Company; provided, however, that the receipt of such benefits by Employee shall
be subject to the Company's eligibility and enrollment requirements pertaining
to such benefit programs.

             6.          Confidentiality and Competitive Activities.

                           (a)         Confidentiality.  Employee acknowledges
that during his employment with the Company, the Company has and will continue
to disclose to him the confidential affairs and proprietary information of the
Company and its subsidiaries and affiliates which is developed by and belongs to
the Company and its subsidiaries and affiliates, including matters of a business
nature such as information about costs, profits, markets, sales, trade secrets,
potential patents and other business ideas, customer lists, supplier and vendor
lists, plans for future developments and/or acquisitions, and information of any
other kind not known within the optical retail industry generally (collectively,
"Confidential Matters").  Employee further acknowledges that the Company would
not hire Employee or disclose these Confidential Matters to Employee without the
promises made by Employee in this Section 6.  In light of the foregoing,
Employee agrees:

(i)          To keep secret all Confidential Matters of the Company and of any
subsidiaries and affiliates of the Company, and not to disclose them to anyone
outside of the Company or its subsidiaries or affiliates, or otherwise use them
or use his knowledge of them for his own benefit or for the benefit of any third
party, including, without limitation, use of the trade secrets, trade names or
trademarks of the Company, either during or after the Term, except with the
Company's prior written consent; and

(ii)         To deliver promptly to the Company at the termination of the Term,
or at any time the Company may request, all memoranda, notices, records, reports
and other documents (and all copies thereof) relating to the business of the
Company or any of its subsidiaries or affiliates, including, but not limited to,
Confidential Matters, which he may then possess or have under his control.

Notwithstanding any of the foregoing, the term "Confidential Matters" does not
include information which (i) is or becomes generally available to the public
other than as a result of any disclosure by Employee or (ii) Employee is
compelled to disclose by judicial or administrative process; provided, that in
the case of any such requirement or purported requirement Employee shall provide
written notice to the Company prior to producing such information, which notice
shall be given at least ten (10) days prior to producing such information, if
practicable, so that the Company may seek a protective order or other
appropriate remedy.

                           (b)        Competitive Activities.  Employee
expressly recognizes and acknowledges that the terms and condition of this
Section 6(b) are reasonable as to time, area, and scope of restricted activity,
necessary to protect the legitimate interests of the Company, and are not unduly
burdensome to Employee.  For a period commencing on the Effective Date and
ending twenty-four (24) months following the effective date of a termination of
Employee's employment (for any reason whatsoever other than termination by the
Company without Cause or if the Company elects not to renew the Term as provided
in Section 2 hereof), Employee shall not, without the written consent of the
Company, directly or indirectly (whether for compensation or otherwise), alone
or as officer, director, stockholder (excepting not more than 1% stockholdings
for investment purposes in securities of publicly held and traded companies),
partner, associate, employee, agent, principal, trustee, salesman, consultant,
capacity, take any action in or participate with or become interested in or
associated with of any firm or person which engages in Optical Retailing in any
geographic area (for purposes of this Agreement, “Optical Retailing” shall be
defined as any retail company in which gross sales from the sale of optics and
optical related devices (such as eyeglasses and eye contact lenses) is greater
than fifteen (15%) percent of its total gross sales)..  (Such activities are
hereinafter referred to as the "Competitive Activities").

                           (c)         Antisolicitation.  Employee agrees that
during the Term of this Agreement, and for a period of two (2) years thereafter,
he will not influence or attempt to influence customers (including customers
with respect to managed care plans), vendors or suppliers of the Company or any
of its present or future direct or indirect subsidiaries or affiliates, either
directly or indirectly, to divert their business from the Company or any o fits
direct or indirect subsidiaries or affiliates to any individual, partnership,
firm, corporation or other entity then in competition with the business of the
Company or any subsidiary or affiliate of the Company; provided this prohibition
shall not apply to general advertisements in newspaper or other widely
distributed publications, media, or mail, whether electronic or otherwise.

                           (d)        Soliciting Employees.

(i)          Employee agrees that during the Term of this Agreement, and for a
period of two (2) years thereafter, he will not, without the prior written
consent of the Company, directly or indirectly engage in efforts to induce any
employees of the Company to terminate their employment for the purpose of being
employed by another business entity and shall not directly or indirectly employ,
or offer employment to any such person in any activity unless such person shall
have ceased to be employed by the Company and such cessation of employment shall
have occurred at least twelve (12) months prior thereto.

(ii)         Employee agrees that during the Term of this Agreement, and for a
period of two years thereafter, he will not disclose the names or positions of
any of the Employer's employees to any business, including but not limited to
employment agencies, executive search firms or similar personnel placement
businesses.

                           (e)         Comments Regarding the Company.  The
Company and Employee agree that during Employee's employment and following
Employee's separation from employment with the Company, Employee will not
defame, disparage or in any way malign the Company, its officers, directors or
past and present employees to anyone, including but not limited to prospective
employers, competitors, vendors or suppliers to the Company, and current or
former employees of the Company.  The Company agrees that it will not defame,
disparage or malign Employee in any way to any third party.

             7.          Remedies for Breach.  In addition to the rights and
remedies provided in Section 14, and without waiving the same if Employee
breaches, or threatens to breach, any of the provisions of Section 6, the
Company shall have the following rights and remedies, in addition to any others,
each of which shall be independent of the other and severally enforceable:

(a)         The right and remedy to have such provisions specifically enforced
by any court having equity jurisdiction together with an accounting for any
benefit or gain by Employee in connection with any such breach.  Employee
specifically acknowledges and agrees that any breach or threatened breach of the
provisions of Section 6 will cause irreparable injury to the Company and that
money damages will not provide an adequate remedy to the Company.  Such
injunction shall be available without the posting of any bond or other security.

(b)        The right and remedy to require Employee to account for and pay over
to the Company all compensation, profits, monies, accruals, increments or other
benefits (hereinafter collectively the "Benefits") derived or received, directly
or indirectly, by Employee as a result of any transactions constituting a breach
of any of the provisions of Section 6.  Employee hereby agreeing to account for
and pay over the Benefits to the Company.

(c)         The right to terminate Employee's employment pursuant to Section
8(c).

(d)        Upon discovery by the Company of a breach or immediate and material
threatened breach of Section 6, the right to immediately suspend payments to
Employee under Section 8, pending a resolution of the dispute.

             If any covenant contained in Section 6 or any portion thereof is
hereafter construed to be invalid or unenforceable, the same shall not affect
the remainder of the covenant or covenants contained therein, which shall be
given full effect, without regard to the invalid portions, and any court having
jurisdiction shall reform the covenant to the extent necessary to cause the
limitations contained therein as to time, geographical area and scope of
activity to be restrained to be reasonable and to impose a restraint that is not
greater than necessary to protect the goodwill and other business interest of
the Company and to enforce the covenant as reformed.  The parties hereto intend
to and hereby confer jurisdiction to enforce the covenant as reformed.  The
parties hereto intend to and hereby confer jurisdiction to enforce the covenants
contained in Section 6 upon the courts of any state or other jurisdiction in
which any alleged breach of any such covenant occurs.  If the courts of any of
one or more of such states or other jurisdictions shall hold such covenants not
wholly enforceable by reason of the scope thereof or otherwise, it is the
intention of the parties hereto that such determination not bar or in any way
affect the Company's right to the relief provided above in the courts of any
other states or jurisdictions as to breaches of such covenants in such other
respective states or jurisdictions, and the above covenants as they relate to
each state or jurisdiction being, for this purpose, severable into diverse and
independent covenants.

             8.          Termination of Agreement.

                           (a)         Death.  This Agreement shall
automatically terminate upon the death of Employee.  During the Term, if
Employee's employment is terminated due to his death, Employee's estate shall be
entitled to receive the Base Salary set forth in Section 4 accrued through the
date of death; provided, however, Employee's estate shall not be entitled to any
Bonus payments (except as otherwise provided in the applicable bonus plan) or
any other benefits (except as provided by law).

                           (b)        Disability.  If Employee is unable to
perform his services by reason of mental or physical Disability (as herein
defined), the Company may terminate this Agreement at any time.  Upon
termination of Employee's employment due to Disability, Employee shall be
entitled to receive the Base Salary set forth in Section 4 accrued through the
date on which Employee is first eligible to receive payment of disability
benefits under the employee benefit plans as then in effect, and if no such plan
is in effect, through the month ending one hundred eighty (180) days after onset
of Disability and Employee shall not be entitled to any Bonus payments (except
as otherwise provided in the applicable bonus plan) or any other benefits
(except as provided by law).  The term "Disability" shall mean an infirmity
preventing Employee from performing his duties for a period of more than three
(3) consecutive months where no reasonable accommodation is available or where a
reasonable accommodation would create an undue burden on the Company.  Any
question as to the existence of the Disability of Employee as to which Employee
and the Company cannot agree shall be determined in writing by a qualified
independent physician mutually acceptable to Employee and the Company.  If the
Employee and the Company cannot agree as to a qualified independent physician,
each shall appoint such a physician and those two physicians shall select a
third who shall make such determination in writing.  In the event that the
physicians selected by the Company and the Employee shall be unable to agree
upon a third independent physician, the determination hereunder shall be made by
the physician selected by a majority of the Board.  The determination of
Disability made in writing to the Company and Employee shall be final and
conclusive for all purposes of the Agreement.

                           (c)         Termination for Cause.  The Company may
terminate this Agreement at any time for "Cause" in accordance with the
procedures provided below.  Termination of this Agreement for "Cause" shall mean
termination upon (i) the breach of any material provision of this Agreement by
Employee which has not been rectified or cured within 30 days after notice by
the Company to the Employee containing in reasonably specific detail the
violation or breach and the necessary corrective action to rectify or cure such
violation or breach, (ii) commission of an act punishable by imprisonment, (iii)
willful failure to substantially perform his duties hereunder (other than as a
result of total or partial incapacity due to physical or mental illness) which
has not been rectified or cured within thirty (30) days after notice by the
Company to the Employee containing in reasonably specific detail the acts or
omissions complained of and the necessary corrective action to rectify or cure
the matters set forth in such notice; provided, however, if the actions or
omissions that are the subject of such notice are substantially similar to acts
or omissions with respect to which the Employee has received notice hereunder
within the prior twelve (12) months and had an opportunity to cure or rectify,
the Employee shall not be entitled to such notice and opportunity to cure, (iv)
the engaging by Employee in conduct that is materially injurious to the Company,
monetarily or otherwise, including, without limitation, embezzlement, fraud,
theft, dishonesty, misfeasance, insubordination, malfeasance, and neglect of
duties, (v) violation of the Company's code of conduct or any material violation
or repeated violations by Employee of the other policies and procedures
promulgated from time to time by the Company, or (vi) current alcohol or drug
abuse by Employee.  In the event of termination of Employee's employment for
Cause, Employee shall be entitled to receive only the Base Salary set forth in
Section 4 accrued through the date of termination and he shall not be entitled
to any Bonus payments or other benefits (except as provided by law).

                           (d)        Other Termination by the Company.  The
Company may terminate this Agreement at any time without "Cause" by providing
written notice to Employee.  If the Company terminates this Agreement at any
time without Cause (i.e., other than pursuant to Section 8(b) or 8(c) above), or
the Company elects not to renew the Term as provided in Section 2 hereof, the
Company shall continue to pay Employee his Base Salary for a period of twelve
(12) months following the date of termination of employment, the timing and
manner of such payments to be in accordance with the salary payment arrangements
in effect at the time of such termination.  Employee shall be required to comply
with Section 6.  It shall be a condition precedent of payment to Employee of
such continued payments pursuant to this subsection (d) that the Employee
execute a full and complete release of the Company, each of its subsidiaries
affiliates and their respective past, present and future officers, directors,
employees, consultants, attorneys, agents and shareholders, in form and
substance reasonably acceptable to the Company, of any claims Employee may have
against any of them, to the extent such claims arise from Employee's employment
hereunder.  Notwithstanding any provision in this Agreement to the contrary, the
Company's obligations to make payments pursuant to this Section 8(d) shall
immediately terminate in the event that the Employee engages in any of the
Competitive Activities (even if Section 6(b) is not applicable due to
termination of employment without Cause).

                           (e)         Termination by Employee.  Employee may
terminate this Agreement upon thirty (30) days prior written notice to the
Company.  Termination shall be effective at the expiration of the notice
period.  All obligations of the Company under this Agreement shall end on the
effective date of termination and the Company shall have no further obligations
under this Agreement, including but not limited to payment of salary, bonuses or
any similar compensation or benefits.  Notwithstanding the notice provided by
Employee, the Company, in its sole discretion, may choose to accept Employee's
resignation immediately.  In that event, the Company's only obligation to
Employee will be to pay the Base Salary Employee would have received during the
notice period.

                           (f)         Mitigation.  Employee shall not be
required to mitigate the amount of any payment or benefit to be provided
pursuant to Section 8(d) ("Severance") by seeking other employment.  However,
anything in this Agreement notwithstanding, if Employee provides services for
other than de minimus pay to anyone other than the Company or any of its
subsidiaries or affiliates ("Third Party Services") during a period in which he
is receiving such Severance (the "Severance Period"), the amount of Severance to
be paid to Employee with respect to such Severance Period shall, beginning on
the date such payment for Third Party Services is received by employee, be
reduced by the lesser of (i) fifty percent (50%) of such Severance payment, or
(ii) fifty percent (50%) of such payment for Third Party Services rendered.

             9.          Effect of Termination.  Upon the termination of this
Agreement, whether by the expiration of the Term specified in Section 2 or
pursuant to Section 8, the rights of Employee which shall have accrued prior to
the date of such termination shall not be affected in any way.  Except as
provided in Section 8(d), Employee shall not have any rights which have not
previously accrued upon termination of this Agreement.

             10.        Communications.  All notices and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt), (b)
when received by the addressee, if sent by a nationally recognized overnight
delivery service (receipt requested), in each case to the respective addresses
set forth below, or to such other addresses as either party may have furnished
to the other in writing in accordance herewith, except that notice of a change
of address shall be effective only upon actual receipt; to the Company; the
Company, at c/o Eye Care Centers of America, Inc., 11103 West Avenue, San
Antonio, Texas  78213-1392, to the attention of the Chief Executive Officer
David McComas; and to Employee:  Alan Wiley, 507 Blackjack Oak, San Antonio,
Texas 78230.

             11.        Amendments or Additions.  No amendments or additions to
this Agreement shall be binding unless in writing and signed by all parties
hereto.

             12.        Binding Effect; Assignability.  This Agreement shall be
binding upon, and shall inure to the benefit of, Employee; the obligations of
Employee hereunder are personal and this Agreement may not be assignable by
Employee.  This Agreement is completely assignable by the Company without notice
to or consent of Employee.  This Agreement shall be binding upon, and shall
inure to the benefit of, the Company and shall also bind and inure to the
benefit of any successor of the Company by merger or consolidation or any
assignee of all or substantially all of its properties.

             13.        Headings; References.  The headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement.  References to a
"Section" when used without further attribution shall refer to the particular
sections of this Agreement.

             14.        Binding Arbitration.  Subject to the rights of any party
to seek injunctive relief pursuant to Section 7 above and without waiving the
same, the parties agree that all disputes, controversies or claims that may
arise among them (including their agents and employees), arising out of or
relating to this Agreement, or the breach, termination or invalidity thereof,
shall be submitted to, and determined by, binding arbitration.  Such arbitration
shall be conducted before a single arbitrator pursuant to the Commercial
Arbitration Rules then in effect of the American Arbitration Association, except
to the extent such rules are inconsistent with this Section 14.  The arbitrator
shall apply the laws of the State of Texas (without regard to conflict of law
rules) in determining the substance of the dispute, controversy or claim and
shall decide the same in accordance with applicable usages and terms of trade. 
The fees of the arbitration initially shall be paid one-half by the Company and
one-half by the Employee; provided, however, that the prevailing party in any
such arbitration shall be entitled to recover its reasonable attorneys' fees,
costs and expenses incurred in connection with the arbitration.  Any award
pursuant to such arbitration shall be final and binding upon the parties, and
judgment on the award may be entered in any federal or state court sitting in
any court having jurisdiction.  The obligations set forth in this Section 14
shall survive the termination of this Agreement.  THE COMPANY AND EMPLOYEE EACH
KNOWLINGLY AND VOLUNTARILY GIVE UP ANY RIGHT TO A TRIAL BY JURY IN CONNECTION
WITH ANY DISPUTE, CLAIM OR CONTROVERSY WHICH MAY ARISE BETWEEN THEM.

             15.        Miscellaneous.  No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by Employee and such officer as may be
specifically designated by the Board.  No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.  The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Texas without regard to
its conflicts of law principles.

             16.        Surviving Provisions.  The obligations of the Company
under Section 8, of Employee under Section 6, and of both the Company and
Employee under Section 14 shall survive the expiration of the Term of this
Agreement.

             17.        Entire Agreement.  This Agreement shall constitute the
entire agreement between the parties superseding all prior agreements and all
other negotiations, letter of intent, memoranda of understandings, and
representations (if any) made by and among such parties, and may not be modified
or amended, and no waiver shall be effective, unless by written document signed
by both parties hereto.  The Company and Employee have each had an opportunity
to consult with counsel of their choice regarding the terms and conditions of
this Agreement, and each understands the consequences of entering into and
complying with the terms and conditions of the Agreement.  The Company and the
Employee hereby acknowledge and agree that the Employment Agreement dated as of
November 1, 1998 between the Company and the Employee shall be terminated and
the provisions contained therein shall be of no further force and effect as of
the Effective Date.

             18.        Pronouns.  In this Agreement, the use of any gender
shall be deemed to include all genders, and the use of the singular shall
include the plural, wherever it appears appropriate from the context.

             19.        Enforcement Costs.  If any legal action or other
proceeding, including arbitration, is brought for the enforcement of this
Agreement, or because of an alleged dispute, breach, default or
misrepresentation in connection with any provisions of this Agreement, the
prevailing party or parties shall be entitled to recover reasonable attorneys'
fees, court costs and all expenses even if not taxable as court costs, incurred
in that action or proceeding, in addition to any other relief to which such
party or parties may be entitled.

             20.        Severability.  The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof,
provided, however, that to the extent any court determines that Section 6 is
invalid or unenforceable, the Company shall be relieved of its payment
obligations to Employee under Section 8.

             21.        Indemnification.  Employee shall be entitled to
indemnification, in has capacity as an officer of the Company in accordance with
the provisions of the Company's certificate of incorporation, bylaws or actions
of the Board, as the same shall be in effect from time to time, and Employee
shall be entitled to the protection of any insurance policies Company may elect
to maintain generally for the benefit of its officers or directors.

             22.        Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original and all of
which, taken together, shall constitute one and the same instrument.

             IN WITNESS WHEREOF, the parties have executed this Agreement
effective as of the day and year first above written.

 

  Eye Care Centers of America, Inc.       By:

--------------------------------------------------------------------------------

    Name:  David E. McComas     Title:  Chief Executive Officer        
EMPLOYEE:        

--------------------------------------------------------------------------------

    Alan E. Wiley     President Managed Vision Care and     Chief Financial
Officer

 

 

 